                       United States District Court
                      Eastern District of Wisconsin
            Chambers of                                    517 E. Wisconsin Avenue
          William E. Duffin                              Milwaukee, Wisconsin 53202
   United States Magistrate Judge                               414-297-3188


                                          June 3, 2021



Drew J. DeVinney
Martin Law Office, S.C.
7280 South 13th Street ‐ Suite 102
Oak Creek, Wisconsin 53154

Enku Edgar Lin
Ahmad & Associates, LLC
222 East Erie Street ‐ Suite 210
Milwaukee, Wisconsin 53202

Robin A. Pederson
Milwaukee City Attorneyʹs Office
200 East Wells Street ‐ Suite 800
Milwaukee, Wisconsin 53202

       Re:      Cameron B. Murdoch v. City of Milwaukee, et al.
                Case No. 20‐cv‐718

Dear Counsel:

       The above entitled action has been assigned to this court for all further proceedings. Each
party shall follow the procedures set forth in Rule 26 of the Federal Rules of Civil Procedure. In
order to assist the court in conducting the Rule 16 conference, your Rule 26(f) report to the court
should contain the following additional information:

   1. A brief description of the nature of the case, including a statement regarding the basis of
      subject matter jurisdiction.
   2. Whether the parties contemplate amending the pleadings, by joining parties or for other
      reasons.
   3. Any motions which are contemplated at this time.
   4. Such other matters as may affect the scheduling of this case for final disposition.




         Case 2:21-cv-00202-WED Filed 06/03/21 Page 1 of 2 Document 12
        The court will conduct the Rule 16 conference at 9:30 a.m. (CT) on August 25, 2021. In
addition to the matters set forth above, the parties shall be prepared to discuss the matters set
forth in Civ. L.R. 16(a)(1). Your Rule 26(f) report shall be electronically filed with the court no
later than August 18, 2021.

        The court routinely conducts a Rule 16 conference by way of telephone. The parties shall
call the court’s conference line at 888‐278‐0296 and use access code 8322317# to join the call.

                                                            Very truly yours,




                                                            William E. Duffin
                                                            U.S. Magistrate Judge




         Case 2:21-cv-00202-WED Filed 06/03/21 Page 2 of 2 Document 12
